                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION




JUNIOR DOUGLAS STEVENSON,

                     Plaintiff,

v.                                               Case No. 2: 19-cv-12673
                                                 HON. AVERN COHN
DET. JOSEPH MATOS,

                     Defendant.

_________________________________/

                                  ORDER OF SUMMARY DISMISSAL

                                     I.    Introduction

       This is a civil rights case under 42 U.S.C. § 1983. Plaintiff Junior Douglas

Stevenson, proceeding pro se and without prepayment of the filing fee, is suing Detroit

Police Detective Joseph Matos. Plaintiff asserts that because Matos lied to his parole

officer, his parole was revoked and he was returned to Michigan Department of

Corrections custody.

       As explained below, Plaintiff has not stated a viable claim for relief against

Matos. In addition, to the extent Plaintiff alleges that he has not received the process he

is due in terms of his parole revocation, his recourse is not the federal courts, but a

return to the state courts with a complaint of mandamus. Accordingly, the complaint will

be dismissed.
                                   II.    The Complaint

       Plaintiff states that he was on parole for an unspecified conviction in September

2018. When he reported to his parole officer, he was taken into custody by Detroit

Police Officers, and “served parole violation charges.” Compl. at 6, ECF No. 1,

PageID.6. Plaintiff was returned to MDOC custody on October 4, 2018. Id. at 17.

Plaintiff asserts that his arrest and alleged parole violation resulted from Matos’ false

statements to his parole officer that a shooting victim in another crime identified Plaintiff

in a photo lineup. Id. at 5, 17. Plaintiff states that Matos did not follow policy by using

video or audio to document the alleged photo lineup in which Plaintiff was identified. Id.

at 5, 17.

       Plaintiff states he received a preliminary hearing on October 12, 2018, but states

that no charges have otherwise been filed to date. Id. at 7. Nor does he mention having

received a parole revocation hearing. Plaintiff states he wrote and/or spoke to his parole

agents Joseph Lambert and Bell (first name unknown) and parole supervisor Barbara

Newland in October and November 2018 without recourse. See id. at 7, 11, 12. This

action was filed on September 11, 2019. ECF No. 1.

       Plaintiff requests relief in the form of Matos’ termination as a police officer,

$10,000,000 in damages, and recognition of his mental anguish. Id. at 8.

                                  III.   Legal Standards

       The Court is required to dismiss sua sponte an in forma pauperis complaint

before service on a defendant if it determines that the action is frivolous or malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief against

a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §



                                              2
1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking redress

against government entities, officers, and employees which it finds to be frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A. A

complaint is frivolous if it lacks an arguable basis in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       A pro se civil rights complaint is to be construed liberally. Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Federal Rule of Civil Procedure 8(a) requires that

a complaint set forth “a short and plain statement of the claim showing that the pleader

is entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2),

(3). The purpose of this rule is to “give the defendant fair notice of what the claim is and

the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citation omitted). However, “’[a]ll pleadings shall be so construed as to do

substantial justice.” Erickson, 551 U.S. at 94 (quoting Fed. Rule Civ. Proc. 8(f)).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he or she

was deprived of a right, privilege, or immunity secured by the federal Constitution or

laws of the United States; and (2) the deprivation was caused by a person acting under

color of state law. Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

                                     IV.    Discussion

                                           A. Matos

       Plaintiff's allegations against Matos fail to state a claim upon which relief may be

granted. When a plaintiff challenges the fact or duration of his physical imprisonment



                                               3
and seeks immediate release or a speedier release from custody, his claims are more

appropriate in a petition for the writ of habeas corpus, following exhaustion of any

available state remedies. Preiser v. Rodriguez, 411 U.S. 475, 499, n.14, 500 (1973).

While it is true that Plaintiff here has not asked directly for release from custody,

       to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a § 1983 plaintiff must prove
       that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal authorized
       to make such determination, or called into question by a federal court's
       issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
       bearing that relationship to a conviction or sentence that has not been so
       invalidated is not cognizable under 1983.

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote omitted).

       The Supreme Court has extended Heck beyond damages to include suits for

equitable relief. Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). Moreover, a lawsuit for

malicious prosecution over a wrongful prosecution or investigation may proceed only

when “the criminal proceedings end[]” in a plaintiff’s favor (among other criteria). Id. at

389 (citing Sykes v. Anderson, 625 F.3d 294, 308–09 (6th Cir. 2010)).

       Plaintiff has not alleged that the parole (criminal) proceedings have been

resolved in his favor. Therefore, his claims are not proper under section 1983. As such,

his allegations against Matos do not state a viable claim.

                               B. Due Process Allegations

       Plaintiff says he received a preliminary hearing on his parole revocation but does

not indicate whether he has received a formal hearing. Plaintiff identifies within the

complaint the parole officers and supervisors he contacted who did not respond to his

allegations of the false police report and resulting parole revocation. If Plaintiff has not



                                              4
received (and has not waived) a formal parole revocation hearing to which he is entitled

under state law, see M.C.L. § 791.240a, he may not have received the process he is

due. Morrissey v. Brewer, 408 U.S. 471, 481, 489 (1972). Section 791.240a entitles

Plaintiff to a fact-finding hearing, adequate time to prepare a defense, appointment of an

attorney, presentation of witnesses and evidence (including mitigating evidence), and a

(limited) right to confront and cross-examine witnesses against him. M.C.L. §

791.240a(3)-(5).

       The Sixth Circuit has held that a prisoner’s challenge to a state’s parole

revocation decisions must be brought by habeas corpus action after exhaustion of state

remedies. See, e.g., Norwood v. Mich. Dep’t of Corr., 67 F. App’x 286, 288 (6th Cir.

2003). And where a parole revocation hearing is delayed (or by extension, not held at

all), “the proper remedy for the failure to hold a timely hearing as required by M.C.L. §

791.240a(1) is a [state-court] complaint for an order of mandamus[.]” Jones v. Dep't of

Corr., 468 Mich. 646, 658, 664 N.W.2d 717, 724 (2003). Only after the state courts have

acted on the mandamus action (through both levels of appeals) may a federal court

address a state prisoner’s challenge to the parole revocation action. See, e.g, Kincaid v.

Lafler, No. 07-CV-11414, 2008 WL 4057006, at *3 (E.D. Mich. Aug. 28, 2008) (acting on

a petition for writ of habeas corpus challenging a delayed parole hearing after

exhaustion, and citing Jones, supra). Accordingly, to the extent Plaintiff is claiming he

was denied due process, his remedy lies first in state court.

                                    V.     Conclusion

       For the reasons stated above, the complaint fails to state a claim for which relief

may be granted. Accordingly, the complaint is DISMISSED. The Court also certifies that



                                             5
an appeal from this decision would be frivolous and could not be taken in good faith. 28

U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

      SO ORDERED.

                                        s/Avern Cohn
                                        AVERN COHN
                                        UNITED STATES DISTRICT JUDGE

Dated: 11/5/2019
      Detroit, Michigan




                                           6
